NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                     2009-3066


                                 KARYN THOMAS,

                                                     Petitioner,

                                          v.

                      DEPARTMENT OF TRANSPORTATION,

                                                     Respondent.


      Alan K. Hahn, Hahn Law Firm, of San Diego, California, argued for petitioner.

      Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3066


                                KARYN THOMAS,

                                                           Petitioner,

                                         v.

                      DEPARTMENT OF TRANSPORTATION,

                                                           Respondent.



                                 Judgment
ON APPEAL from the       Merit Systems Protection Board

In CASE NO(S).           SF0752070403-I-2.


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PLAGER, and SCHALL, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                      ENTERED BY ORDER OF THE COURT



DATED       August 7, 2009               /s/ Jan Horbaly
                                      Jan Horbaly, Clerk